Citation Nr: 1606400	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection of an acquired psychiatric disorder, to include anxiety, bipolar disorder, anger issues, depression, and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1978 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for anxiety, bipolar disorder and anger issues.  

The Veteran testified before the undersigned at a Board hearing in May 2010.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in August 2010, at which time it was remanded for further development, to include obtaining outstanding VA treatment records and providing the Veteran a VA examination.

Most recently, this matter was before the Board in July 2014, at which time it was remanded to obtain an additional VA medical opinion and outstanding VA treatment records.


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran's acquired psychiatric disorder had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in a letter dated in March 2008.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  Available post-service medical records and Social Security Administration (SSA) records have also been obtained.  Pursuant to the Board's July 2014 remand directives, efforts to obtain treatment records from the St. Cloud VA Medical Center (VAMC) were made in August 2014.  However, in correspondence received in August 2014, the St. Cloud VAMC indicated that the requested information was not available in the medical record.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in September 2010.  Pursuant to the July 2014 remand directives, an addendum opinion was obtained in December 2014.  The VA examiner substantially complied with the remand directives by addressing the pertinent information sought, and a further remand is not required.  The examination and addendum opinion cover all pertinent aspects of the claim and are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, a supplemental statement of the case was issued in December 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the May 2010 Board videoconference hearing, the Veteran was made aware of the issue before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim on appeal and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts




Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that he has an acquired psychiatric disorder that is due to military service.  

Service treatment records are negative for complaints, treatment for or a diagnosis of an acquired psychiatric disorder.  Notwithstanding, in the April 1979 report of medical history, the Veteran reported depression or excessive worry.  However, a psychiatric condition was not found on clinical evaluation at separation from military service.

A review of the Veteran's Social Security Administration (SSA) records reveals that he was provided an evaluation in March 1996.  Following examination of the Veteran, the examiner diagnosed schizophrenia, paranoid type, polysubstance dependence with physiological dependence, and antisocial personality disorder.  

The report of an August 1996 SSA examination is also of record.  Following mental evaluation, the examiner diagnosed paranoid schizophrenia, depression, alcohol abuse, cannabis abuse, cocaine abuse, and antisocial personality disorder.  The examiner opined that a case could be made for schizoaffective disorder.  

Post-service VA treatment records note a history of major depressive disorder, antisocial personality traits, cocaine and alcohol dependence, and several symptoms of posttraumatic stress disorder.  Records dated from April 1999 to May 1999 demonstrate that the Veteran was treated in the Chemical Dependency Program.  At the time of treatment, the appellant denied having any inpatient psychiatric treatment but stated that he started taking medication in 1997.  He reported that when he had been sober, he remained depressed and characterized his depression by becoming withdrawn, having sleeping problems, poor appetite, and anxiety manifested by palpitations and sweating palms.  

An SSA examination report dated in October 2004 is of record.  The report notes that the Veteran had not had been hospitalized for psychiatric care since the last examination in 1996.  However, he had been in detoxification twice.  Following mental evaluation of the appellant, the examiner revised his previous diagnosis to reach schizo-affective disorder.  He noted that there appeared to be an equal amount of paranoid thinking and depression.  He also diagnosed polysubstance dependence in remission and anti-social personality disorder.  

SSA records reveal that benefits have been awarded for schizophrenic, delusional (paranoid), schizoaffective, and other psychotic disorders.  Affective or mood disorders was a second diagnosis.  

VA treatment records reveal inpatient treatment from May 2006 to June 2006.  The appellant's psychiatric conditions at discharge included depressive disorder, antisocial personality traits, and cocaine and alcohol dependence.  Subsequent records demonstrate continued treatment for psychiatric conditions. 

In testimony provided during the May 2010 Board hearing, the Veteran reported that he was assaulted by one of his drill sergeants, which included being punched in the face and having to clean the latrine with his toothbrush.  He also stated he saw a beer pub get blown up, killing some of his friends and that he has had a problem with authority figures since military service.  Additionally, he began seeking VA treatment 3 years prior to the hearing; however, he did not get help following service.  

The Veteran was afforded a VA examination in September 2010.  The examiner noted that the Veteran checked the box for "depression or excessive worry" at separation from military service.  However, he did not check boxes for "nervous trouble of any sort" or "frequent trouble sleeping."  At the time of the examination, the Veteran reported that he had been depressed since the time his father was ill and eventually died in 1997 or 1998.  There was also no comment elaborating why he checked those boxes.  Following evaluation of the Veteran, the examiner diagnosed majore depressive disorder, recurrent, with history of psychotic features; cocaine dependence, full sustained remission; and alcohol dependence, partial remission.  The examiner also diagnosed antisocial personality disorder.  The examiner noted that the major depressive disorder dated back to early to mid-1990s, which was at least 10 years after discharge from military service.  He further noted that there was no evidence of depression problems during service.  Thus, it was concluded that depression did not start in the military.  

The examiner further noted that antisocial personality disorder dated back to childhood and had nothing to do with military service.  He noted that in 1996, the appellant reported very clear signs of conduct disorder as a youth.  He was diagnosed with antisocial personality disorder while being evaluated by SSA.  With regards to cocaine and alcohol dependence, the Veteran acknowledged that his alcohol problems started during military service and had been a problem since that time.  He stated that his cocaine problem started about a year after military service.  However, the examiner determined that there was no evidence that alcohol or drug abuse were related to military service or caused by military service.  In support of his findings, the examiner again noted that the Veteran was not seen for mental health treatment during military service.  On examination, he stated that he functioned fairly well between 1979 and the early 1990s, except for his alcohol and cocaine abuse.  Moreover, he gave inconsistent information to the examiner, compared to what he told other evaluators in the past.  For example, some reports stated that the Veteran has 5 children and some that he has 8 children, and some even more.  Additionally, when he was seen for psychological evaluation in the past at St. Cloud VAMC, he gave non-credible response to the MMPI-s due to severe exaggeration of symptoms.  

An addendum opinion was obtained in December 2014.  The examiner noted that the diagnosis of major depressive disorder, antisocial disorder personality disorder, and cocaine and alcohol dependence provided at the time of the 2010 VA examination as likely as not reflected a very large majority of the Veteran's problems and symptoms, as reflected in his treatment records.  Further, the three conditions reflected consistently diagnosed conditions noted in VA treatment records.  Based on review of available notes, none of the appellant's treating physicians diagnosed any other psychiatric condition.

With regard to the diagnosis of schizophrenia and schizoaffective disorder diagnosed in the SSA records, the examiner noted that the diagnoses were made via one-time disability evaluations.  With the profound benefit of extensive collateral information, the VA records do not suggest a diagnosis of either schizophrenia or schizoaffective disorder.  This means that mental health professionals with numerous and repeated contact with the Veteran did not suspect schizophrenia.  Paranoid schizophrenia is not a subtle disorder that is difficult to diagnose over repeated contact.  The value of treatment evidence was much more useful at this point, diagnostically, than the one-time visit exams done for Social Security disability examinations.  Further, if the Veteran had schizophrenia, it would have been easily recognized by psychiatrists, social workers, and therapist in the VA system.  Notably, he went through three inpatient substance programs at the St. Cloud VAMC and no mention of schizophrenia was made.  Also, as of 2014, the appellant was not prescribed medication for psychotic symptoms; generally if a person has schizophrenia and is unmedicated, symptoms would very likely become predominant.

With respect to the 1979 separation examination on which the Veteran endorsed "depression and excessive worry," it was pointed out that he did not check "nervous trouble of any sort" or "frequent trouble sleeping."  As noted in the original examination, there was no elaboration by the person conducting the examination as to what this referred.  Since there was no documented history of treatment and since the appellant did not endorse any other problems, such as sleep problems, it was found less likely as not that the reported symptoms reflected a chronic condition.  

Analysis

After a review of the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  While the record demonstrates diagnoses of psychiatric conditions, the evidence does not suggest that such conditions are related to military service.  In this regard, the September 2010 examiner determined that the diagnosed major depressive disorder and antisocial disorder were not due to active service.  He determined that the antisocial personality disorder dated back to the Veteran's childhood and had nothing to do with military service.  As for the diagnosed major depressive disorder, the examiner noted that it was diagnosed at least 10 years after military service.  Further, at the time of the examination, the Veteran reported that he functioned fairly well between 1979 to the early to mid-1990s and that he had been depressed since his dad became ill and died in 1997 or 1998.  The examiner also noted that there was no evidence of depression during military service.  The Board acknowledges that in the April 1979 report of medical history, the Veteran reported depression or excessive worry.  However, in the accompanying separation examination, a psychiatric condition was not found on clinical evaluation.  Additionally, in the December 2014 addendum opinion, the examiner noted that the Veteran did not endorse nervous trouble of any kind or frequent trouble sleeping.  He determined that since there was no documented history of treatment and since he did not indicate any other problems, it seemed less likely as not that the reported symptom reflected a chronic condition.  Moreover, the Board finds the depression noted at separation was transient in nature and resolved prior to the current diagnosed condition.  In so finding, the Board again notes that at the time of the September 2010 VA examination, the appellant reported that this depression started following the death of his father in 1997, approximately 18 years after military service.  

With regard to schizophrenia and schizoaffective disorder diagnosed in the SSA records, in the December 2014 addendum opinion, the examiner determined that the diagnosis of major depressive disorder, antisocial disorder personality disorder, and cocaine and alcohol dependence provided at the time of the 2010 VA examination as likely as not reflected a very large majority of the Veteran's problems.  He noted that the records from the treating VA physicians did not suggest a diagnosis of the conditions and there was current treatment for the conditions.  Thus, the Board finds that there has not been a confirmed diagnosis of schizophrenia and schizoaffective during the period on appeal.

The Board acknowledges the Veteran's assertion that his acquired psychiatric condition is related to his active service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the current psychiatric condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's acquired psychiatric disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for an acquired psychiatric disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection of an acquired psychiatric disorder, to include anxiety, bipolar disorder, and anger issues, depression, and schizophrenia is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


